Citation Nr: 0614363	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as low back pain and to include 
degenerative arthritis.  

2.  Entitlement to service connection for neuropathy, 
bilateral upper extremities, claimed as secondary to diabetes 
mellitus.  

3.  Entitlement to service connection for status post 
cataract surgery, with secondary membrane, left eye, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  Low back disability, to include degenerative arthritis, 
is not shown to be etiologically related to active service, 
or to have been manifested within one year after discharge.    

2.  No diagnosis of neuropathy in the upper extremities is of 
record.  

3.  Status post cataract surgery, with secondary membrane, 
left eye, is not shown to be etiologically related to active 
service; nor was it proximately caused by, or is the result 
of, diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, claimed to include degenerative arthritis, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for service connection for neuropathy in the 
upper extremities are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(2005).   

3.  The criteria for service connection for status post 
cataract surgery, with secondary membrane, left eye, are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Low Back Disability

The veteran contends that he was involved in a serious 
automobile accident in February 1967, while on leave during 
active duty, before he went to Vietnam (he served there from 
March 1967 to March 1968), which is the cause of current low 
back disability.  

Service connection is not possible based on evidence of 
direct causation.  38 C.F.R. § 3.303 (2005).  The service 
medical records document absolutely nothing about a car 
accident in 1967, or any treatment for back problems.  The 
September 1968 separation medical examination report reflects 
normal clinical evaluation of the spine and musculoskeletal 
system, and the veteran signed a statement in mid-October 
1968, less than two weeks before discharge, that there is no 
change to his medical condition since the September 1968 
examination.  

In support of his back disability claim, the veteran 
submitted three identical, prepared layperson statements, 
dated in 2004, signed by three persons who apparently are 
friends or family.  They "attest to the fact" that the 
veteran was in a "massive" car accident in or around 
February 1967, and that he has had "constant" back problems 
since then.  These statements are competent to the extent 
their authors are reporting personal knowledge or 
observations of the veteran's having had back pain over time.  
To the extent they were proffered to show that, because the 
veteran reportedly had had "constant" back problems since 
then, the current disability is due to some injury while the 
veteran was in active duty, they are not deemed competent, as 
that issue, in essence, is one of etiology, or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (The issue of etiology is for a medical doctor or 
other professional, who, by virtue of appropriate training, 
education, and/or experience, is qualified to address it.).  

Further, to the extent the lay statements might have been 
proffered on the occurrence of the accident itself as 
"fact," the authors do not state that they had observed, or 
they themselves were involved in, the accident.  These 
individuals apparently were told by the veteran that he was 
in an accident in 1967, and then signed prepared statements 
at his request nearly four decades after the purported 
"fact."  The veteran himself never stated that he had 
reported this accident to any supervisor or other persons in 
the military; the record does not reflect a line-of-duty 
determination or the like associated with this purported 
incident.  Nor does he state he received medical attention 
after the accident.  In particular, the lack of any 
contemporaneous evidence of treatment for back problems, 
which - whether or not the accident occurred while the 
veteran was on leave engaged in personal activities or in the 
course of performing military duties - is highly probative 
and weighs heavily against the claim, given the contention 
that the accident was so significant that it cause "massive 
damage to the [car]" the veteran had driven.  Even assuming 
that the veteran chose not to report the accident during 
service, he apparently was sent to Vietnam the following 
month after the event; no service medical record reflects 
medical complications that might have prevented or adversely 
affected performance of duties abroad.  

In essence, the sole evidence of in-service injury pertinent 
to the back disability claim is based on lay evidence in the 
form of a contention and lay statements, which, under the 
circumstances, is marginally persuasive.  No post-service 
clinical evidence links present low back disability to active 
service.  38 C.F.R. § 3.303(d).      
Also unfavorable to the claim, while not wholly dispositive 
in and of itself, is that the earliest clinical evidence of 
low back disability is dated more than three decades post 
discharge.  See Desert Valley Medical Group records; 
38 C.F.R. § 3.303(b) (continuity of symptomatology); Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  Given such evidence, 
presumptive service connection, too, is precluded.  38 C.F.R. 
§§ 3.307, 3.309(a) (based on evidence of arthritis manifested 
to a degree of 10 percent within one year after discharge).    
 
Cataracts; Upper Extremity Neuropathy

The veteran maintains that diabetes mellitus, for which 
service connection was granted on based on presumed herbicide 
exposure in Vietnam, is the cause of cataracts and upper 
extremity neuropathy.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for a nonservice-connected 
disability (neuropathy or cataracts) which is proximately due 
to, or the result of, a service-connected disability 
(diabetes), or where the service-connected disability 
aggravates the nonservice-connected disability.  Compensation 
is provided for the degree of disability - and only that 
degree - above the degree of disability pre-aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  As with direct 
service connection (38 C.F.R. § 3.303), secondary service 
connection essentially requires clinical evidence of an 
etiological link between a current disability and the 
service-connected disability.  Espiritu, supra.  

The service medical records, including the separation medical 
examination report, are negative with respect to neurological 
abnormality.  Nor is there clinical evidence of presently 
manifested neuropathy in the upper extremities.  See April 
2003 medical examination report and addendum thereto, which 
indicates that neurologic testing did not reveal 
abnormalities, including neuropathy in the hands.  Current 
manifestation of a claimed disability is a basic criterion 
for service connection, whether on direct, presumptive, or 
secondary-causation bases.  38 C.F.R. § 3.303; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).    

As for the eye disability, in the June 1966 pre-induction 
medical history report, the veteran reported that he has, or 
has had, "eye trouble" and that he wears glasses.  On the 
back of that report, a clinician noted that the veteran 
"wears glasses."  The June 1966 pre-induction medical 
examination report provides that the veteran has "20/20" 
vision bilaterally, apparently as corrected, given the 
notation in the medical history report that he wears glasses.  
Thus, he apparently had impaired visual acuity, but it is not 
known what specific eye disorder he had when he entered 
service.  The separation medical examination report, too, 
reflects clinical determination as to "20/20" vision, 
bilateral.  What is undisputed is that cataracts were not 
diagnosed in active service; the veteran himself does not 
contend that that was the case.  

On the issue of secondary service connection, the April 2003 
medical examination report is the only pertinent clinical 
evidence.  The examiner concluded there is no evidence of 
diabetic retinopathy, bilaterally, and diagnosed status-post 
cataract surgery, bilaterally, with secondary membrane in the 
left eye.  The examiner did not explicitly state that 
diabetes and status post cataract surgery with secondary 
membrane in the left eye are, or are not, linked.  However, 
his report indicates that he was aware of the veteran's 
history of diabetes, diagnosed in 2000, and of cataract 
surgery in 2001, and of 2002 YAG laser capsulotomy in the 
right eye, and examined the veteran, but did not opine as to 
such a link.  Thus, under the circumstances, the Board finds 
that the lack of an explicit opinion, favorable or 
unfavorable, does not render the examination findings 
unreliable or inadequate for the purposes of evaluating this 
claim.  As the record lacks clinical evidence of a link 
between the claimed disability and diabetes, secondary 
service connection is not permissible.  Direct service 
connection, too, is not warranted without clinical evidence 
that the present eye disability is due to active service.  

The examiner did note complaints of glare and fluctuating 
vision in the left eye, which the doctor stated was caused by 
the secondary membrane, and dryness and burning sensation in 
the eyes.  He recommended that the veteran undergo left eye 
YAG laser capsulotomy and use artificial tear drops.  He did 
not associate these complaints or manifestations to diabetes 
or active duty.  

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim as to the 
three claimed disabilities, and it does not apply 38 C.F.R. 
§ 3.102 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, needed to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask the claimant to 
provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the appeal period, VA fully met its notice obligations 
on the three issues on appeal.  A January 2003 letter, sent 
before the rating action on appeal, informed the veteran of 
the basic elements of a successful service connection claim.  
Given the secondary service connection theory pursued as to 
the eye and neurological disabilities, the veteran clearly 
knew what evidence is needed as to those disabilities - 
cause-effect relationship between diabetes and eye disability 
or upper extremity neuropathy.  He was told that evidence of 
a current disability and injury or disease in service is a 
requisite.  In January 2003, he also was told that, if he 
identifies the sources of pertinent evidence, then VA would 
assist him in obtaining records therefrom.  He was told that 
the responsibility to substantiate the claim ultimately lies 
with him.  As to the fourth element, a December 2004 letter 
told him he could provide any pertinent evidence he has.  
Even before then, the RO cited in the Statement of the Case 
(SOC) 38 C.F.R. § 3.159, from which the element is derived.

The Board finds no prejudice due to the delayed "fourth 
element" notice.  Even as of December 2004, when the last 
Supplemental SOC was issued, by which time full notice had 
been supplied, the veteran did not thereafter argue that VA 
failed to comply with notice requirements, or claim that 
additional evidence needed for full and fair adjudication of 
the claim exists.  See Pelegrini, supra.

Also, given the denial of the claim, there is no prejudice 
now as to any lack of notice on the degree of disability due 
to any of the three claimed disabilities, or the effective 
date for a grant of service connection or even the evaluation 
of the degree of any disability therefrom.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite inadequate 
notice on these elements, the Board finds no prejudice in 
proceeding with a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby); 38 C.F.R. 
§ 20.1102 (2005).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary.  The claims 
file includes pertinent VA clinical records, including 
examination records, private medical records, service medical 
records, and hearing testimony.  Despite appropriate notice 
during appeal, the veteran did not identify additional 
sources of pertinent evidence.  Thus, the Board concludes 
that VA's duty-to-assist was met.    


ORDER

Service connection for neuropathy, bilateral upper 
extremities; status post cataract surgery, with secondary 
membrane, left eye; and low back disability, to include 
degenerative arthritis, is denied.


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


